11-788-cv
WPIX v. ivi


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                            August Term 2011

      (Argued: May 30, 2012           Decided: August 27, 2012)

                        Docket No. 11-788-cv




 WPIX, INC., WNET.ORG, AMERICAN BROADCASTING COMPANIES, INC.,
 DISNEY ENTERPRISES, INC., CBS BROADCASTING INC., CBS STUDIOS,
 INC., THE CW TELEVISION STATIONS, INC., NBC UNIVERSAL, INC.,
NBC STUDIOS, INC., UNIVERSAL NETWORK TELEVISION, LLC, TELEMUNDO
NETWORK GROUP, LLC, NBC TELEMUNDO LICENSE COMPANY, OFFICE OF THE
 COMMISSIONER OF BASEBALL, MLB ADVANCED MEDIA, L.P., COX MEDIA
GROUP, INC., FISHER BROADCASTING-SEATTLE TV, L.L.C., TWENTIETH
  CENTURY FOX FILM CORPORATION, FOX TELEVISION STATIONS, INC.,
TRIBUNE TELEVISION HOLDINGS, INC., TRIBUNE TELEVISION NORTHWEST,
  INC., UNIVISION TELEVISION GROUP, INC., THE UNIVISION NETWORK
    LIMITED PARTNERSHIP, TELEFUTURA NETWORK, WGBH EDUCATIONAL
     FOUNDATION, THIRTEEN, AND PUBLIC BROADCASTING SERVICE,

                                          Plaintiffs-Appellees,

                                     v.

                     IVI,   INC.,   AND   TODD WEAVER,

                                          Defendants-Appellants.


Before:
              WINTER, CHIN, and DRONEY, Circuit Judges.
         Appeal from a judgment of the United States

District Court for the Southern District of New York

(Buchwald, J.) granting plaintiffs-appellees' motion for a

preliminary injunction and holding that defendant-appellant

ivi, Inc. -- a company that streams television programming

live and over the Internet -– is not a "cable system" under

§ 111 of the Copyright Act of 1976, 17 U.S.C. § 111.

         AFFIRMED.



                     ROBERT ALAN GARRETT (Peter L. Zimroth,
                           Hadrian R. Katz, Lisa S. Blatt, C.
                           Scott Morrow, R. Reeves Anderson, on
                           the brief), Arnold & Porter LLP, New
                           York, New York, and Washington,
                           D.C., for Plaintiffs-Appellees.

                     LAWRENCE D. GRAHAM (Ellen M. Bierman, on the
                           brief), Black Lowe & Graham PLLC,
                           Seattle, Washington, for Defendants-
                           Appellants.


CHIN, Circuit Judge:

         In this case, plaintiffs-appellees -- producers

and owners of copyrighted television programming -- sued

defendants-appellants ivi, Inc. ("ivi") and its Chief



                               -2-
Executive Officer, Todd Weaver, for streaming plaintiffs'

copyrighted television programming over the Internet live

and without their consent.   The district court granted a

preliminary injunction for plaintiffs, holding that:

(1) plaintiffs were likely to succeed on the merits of the

case because ivi was not a "cable system" entitled to a

compulsory license under § 111 of the Copyright Act, 17

U.S.C. § 111; (2) plaintiffs would suffer irreparable harm

without injunctive relief; (3) the balance of hardships

favored the grant of a preliminary injunction; and (4) the

issuance of a preliminary injunction did not disserve the

public interest.   Defendants appeal.   For the reasons that

follow, we affirm.

                     STATEMENT OF THE CASE

1.   The Facts

         The following facts are undisputed.

         On September 13, 2010, ivi began streaming

plaintiffs' copyrighted programming over the Internet, live,




                              -3-
for profit, and without plaintiffs' consent.1     ivi began by

retransmitting signals from approximately thirty New York

and Seattle broadcast television stations; by February 2,

2011, ivi was also retransmitting signals from stations in

Chicago and Los Angeles.2   Within five months of its launch,

ivi had offered more than 4,000 of plaintiffs' copyrighted

television programs to its subscribers.



     1
          "Streaming" generally involves compressing a file to a
size small enough to be transmitted over the Internet and then
allowing the receiving computer to start playing packets of the
file while the remaining packets are being transmitted. Preston
Gralla, How The Internet Works 229-31 (7th ed. 2004). ivi's
technology further "encrypts" the transmitted content -- that is,
ivi encodes the content so that it cannot be viewed as it is
transmitted over the Internet; ivi then "decrypts" or decodes the
content back into a viewable format in small increments or
packets shortly before it appears on a given subscriber's screen.
See id. at 98-99.
          ivi can also transmit data "peer-to-peer." "Peer-to-
peer" configurations allow people to share files between
computers over the Internet. Id. at 225. ivi's subscriber
license agreement includes a section permitting ivi to use
subscriber computers and bandwidth to enable peer-to-peer
viewing. According to Weaver, however, ivi has not used a peer-
to-peer configuration as of October, 2010.
     2
          "Broadcast" television programming generally refers to
programs "originally propagated by traditional over-the-air
television signals for receipt by antenna." Cablevision Sys.
Dev. Co. v. Motion Picture Ass'n of Am., Inc., 836 F.2d 599, 601
n.1 (D.C. Cir. 1988) ("MPAA"). "Cable" television programming or
"non-broadcast" programming refers to programs "produced solely
for cable systems and disseminated only through them." Id.

                               -4-
           Specifically, ivi captured and retransmitted

plaintiffs' copyrighted television programming live and over

the Internet to paying ivi subscribers who had downloaded

ivi's "TV player" on their computers for a monthly

subscription fee of $4.99 (following a 30-day free trial).

For an additional fee of $0.99 per month, subscribers were

able to record, pause, fast-forward, and rewind ivi's

streams.

           Almost immediately after ivi's launch, several

affected program owners and broadcast stations sent cease-

and-desist letters to ivi.   ivi responded to these letters

on or about September 17, 2010, purporting to justify its

operations on the ground that it was a cable system entitled

to a compulsory license under § 111 of the Copyright Act, 17

U.S.C. § 111.

2.   Proceedings Below

           On September 20, 2010, ivi filed a declaratory

action in the United States District Court for the Western

District of Washington.   On September 28, 2010, plaintiffs

sued defendants for copyright infringement in the Southern


                              -5-
District of New York, seeking damages and injunctive relief.

On January 19, 2011, the United States District Court for

the Western District of Washington (Robart, J.) dismissed

ivi's declaratory action as an impermissible anticipatory

filing.   See ivi, Inc. v. Fisher Commc'ns, Inc., No. C10-

1512JLR, 2011 WL 197419 (W.D. Wash. Jan. 19, 2011).

          On February 22, 2011, in a thorough and carefully-

considered decision, the United States District Court for

the Southern District of New York (Buchwald, J.) granted

plaintiffs' motion for a preliminary injunction.      See WPIX,

Inc. v. ivi, Inc., 765 F. Supp. 2d 594, 622 (S.D.N.Y. 2011).

This appeal followed.3

                           DISCUSSION

          We review a district court's grant of a

preliminary injunction for abuse of discretion.      Kickham

Hanley P.C. v. Kodak Ret. Income Plan, 558 F.3d 204, 209 (2d

Cir. 2009).   A district court abuses its discretion in



     3
          On April 18, 2011, the district court denied ivi's
motion for a stay pending appeal. On July 28, 2011, this Court
denied ivi's motion for a stay on the ground that ivi had failed
to demonstrate a likelihood of success on the merits.

                               -6-
granting a preliminary injunction when its decision rests on

an error of law or a clearly erroneous factual finding, or

when its decision cannot be located within the range of

permissible decisions.    Id.   In a copyright case, a district

court may grant a preliminary injunction when plaintiffs

demonstrate:   (1) a likelihood of success on the merits;

(2) irreparable harm in the absence of an injunction; (3) a

balance of the hardships tipping in their favor; and

(4) non-disservice of the public interest by issuance of a

preliminary injunction.    Salinger v. Colting, 607 F.3d 68,

79-80 (2d Cir. 2010).    We discuss each prong of Salinger in

turn.

I.   Likelihood of Success on the Merits

         Under the Copyright Act, television broadcasters

"generally [have] 'exclusive rights' . . . to authorize the

public display of [their] copyrighted content, including the

retransmission of [their] broadcast signal[s]."     EchoStar

Satellite L.L.C. v. F.C.C., 457 F.3d 31, 33 (D.C. Cir.

2006); see 17 U.S.C. § 106(4)-(5).     Congress, however,

codified an exception to this exclusive right in 1976 --


                                -7-
§ 111 of the Copyright Act -- permitting cable systems to

publicly perform and retransmit signals of copyrighted

television programming to its subscribers, provided they pay

royalties at government-regulated rates and abide by the

statute's procedures.   See 17 U.S.C. § 111(c) (exception),

(d) (royalties); U.S. Copyright Office, Satellite Home

Viewer Extension and Reauthorization Act Section 109 Report

1 (2008) ("SHVERA Report").

         In this case, it is undisputed that plaintiffs

owned valid copyrights to the television programming that

ivi publicly performed without plaintiffs' consent.       See

ivi, 765 F. Supp. 2d at 601.    The burden of proof thus falls

on defendants to demonstrate that they have an affirmative

statutory defense to copyright infringement.       See Bourne v.

Walt Disney Co., 68 F.3d 621, 631 (2d Cir. 1995) (noting

possession of license by accused infringer is affirmative

defense and burden falls on licensee to prove license's

existence (citing United States v. Larracuente, 952 F.2d
672, 674 (2d Cir. 1992); Melville B. Nimmer & David Nimmer,

Nimmer on Copyright § 13.01)).       Indeed, defendants argue


                               -8-
that ivi is a cable system entitled to a § 111 license under

the Copyright Act.

         Thus, the principal issue presented is whether

ivi, a service that streams copyrighted television

programming live and over the Internet, constitutes a cable

system under § 111 of the Copyright Act.    If so, ivi has a

statutory defense to plaintiffs' claims of copyright

infringement, and ivi is entitled to a compulsory license to

continue retransmitting plaintiffs' programming.     See

Satellite Broad. and Commc'ns Ass'n of Am. v. Oman, 17 F.3d
344, 345-46 (11th Cir. 1994).    If not, ivi has no defense to

plaintiffs' claims of infringement.    See id. at 346.

         As discussed below, the Copyright Office -- the

federal agency charged with overseeing § 111 -- has spoken

on the issue of whether § 111's compulsory licenses extend

to Internet retransmissions.    Accordingly, we utilize the

two-step process outlined in Chevron U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837 (1984).    At Chevron

step one, we consider whether Congress has clearly spoken on

the issue of Internet retransmissions in § 111.    See id. at


                               -9-
842-43; Cohen v. JP Morgan Chase & Co., 498 F.3d 111, 116

(2d Cir. 2007).    If the intent of Congress is clear, that is

the end of the matter; courts "must give effect to the

unambiguously expressed intent of Congress."     Chevron, 467
U.S. at 842-43.    If we determine that Congress has not

directly addressed the precise question at issue, we proceed

to Chevron step two, "which instructs us to defer to an

agency's interpretation of the statute, so long as it is

'reasonable.'"     Cohen, 498 F.3d at 116 (quoting Chevron, 467
U.S. at 843-44).

    A.   Chevron Step One

         To ascertain Congress's intent at Chevron step

one, we begin with the statutory text; if its language is

unambiguous, no further inquiry is necessary.     Cohen, 498
F.3d at 116 (citing Zuni Pub. Sch. Dist. v. Dep't of Educ.,

550 U.S. 81, 93-94 (2007); Robinson v. Shell Oil Co., 519
U.S. 337, 340 (1997); Daniel v. Am. Bd. of Emergency Med.,

428 F.3d 408, 423 (2d Cir. 2005)).     If the statutory

language is ambiguous, we look to the canons of statutory

construction, and then to the legislative history to see


                               -10-
whether any "'interpretive clues' permit us to identify

Congress's clear intent."    Cohen, 498 F.3d at 116 (citing

Gen. Dynamics Land Sys., Inc. v. Cline, 540 U.S. 581, 586

(2004); accord Daniel, 428 F.3d at 423).

          1.   The Statutory Text

          Section 111(c)(1) of the Copyright Act provides:

          [S]econdary transmissions to the public
          by a cable system of a performance or
          display of a work embodied in a primary
          transmission made by a broadcast station
          licensed by the Federal Communications
          Commission . . . shall be subject to
          statutory licensing upon compliance with
          the requirements of subsection (d) where
          the carriage of the signals comprising
          the secondary transmission is permissible
          under the rules, regulations, or
          authorizations of the Federal
          Communications Commission.

17 U.S.C. § 111(c)(1).4   A "cable system" is defined as:

          a facility, located in any State,
          territory, trust territory, or possession
          of the United States, that in whole or in
          part receives signals transmitted or
          programs broadcast by one or more
          television broadcast stations licensed by
          the Federal Communications Commission,


     4
          A "secondary transmission" is defined as "the further
transmitting of a primary transmission simultaneously with the
primary transmission." 17 U.S.C. § 111(f)(2).

                              -11-
          and makes secondary transmissions of such
          signals or programs by wires, cables,
          microwave, or other communications
          channels to subscribing members of the
          public who pay for such service. For
          purposes of determining the royalty fee
          under subsection (d)(1), two or more
          cable systems in contiguous communities
          under common ownership or control or
          operating from one headend shall be
          considered as one system.

17 U.S.C. § 111(f)(3).5

          Based on the statutory text alone, it is simply

not clear whether a service that retransmits television

programming live and over the Internet constitutes a cable

system under § 111.   That is, it is unclear whether such a

service (1) is or utilizes a "facility" (2) that receives

and retransmits signals (3) through wires, cables,

microwave, or other communication channels.     See 17 U.S.C.

§ 111(f).6

     5
          "A cable system's 'headend' is its control center, from
which a cable company receives signals and then transmits them,
by coaxial cable, to the company's subscribers." Oman, 17 F.3d
at 347 n.5 (citing, inter alia, E. Microwave, Inc. v. Doubleday
Sports, Inc., 691 F.2d 125, 128 (2d Cir. 1982)).
     6
          ivi argues that it "plainly has a 'facility' as
required" by § 111. Reply Br. of Defs.-Appellants at 2. ivi
explains that the Internet is not "the only equipment at issue
here." Id. at 3. Rather, "the primary transmissions are

                              -12-
         Among other things, it is certainly unclear

whether the Internet itself is a facility, as it is neither

a physical nor a tangible entity; rather, it is "a global

network of millions of interconnected computers."    1-800

Contacts, Inc. v. WhenU.Com, Inc., 414 F.3d 400, 403 (2d

Cir. 2005) (internal quotation marks omitted); see also

Akamai Techs., Inc. v. Cable & Wireless Internet Servs.,

Inc., 344 F.3d 1186, 1188-89 (Fed. Cir. 2003); ACLU v. Reno,

929 F. Supp. 824, 830, 832 (E.D. Pa. 1996) ("[The Internet]

exists and functions [because] hundreds of thousands of

separate operators of computers and computer networks

independently decided to use common data transfer protocols

to exchange communications and information with other

computers. . . . There is no centralized storage location,

control point, or communications channel for the Internet

. . . ."), aff'd, Reno v. ACLU, 521 U.S. 844 (1997).    When

content is viewed over the Internet, the viewing computer



received by physical encoder hardware, located in a state, then
retransmitted from a headend also located in a state." Id. ivi,
however, has not identified the location or nature of its
facility.

                             -13-
typically receives information from several different

servers.   See Akamai, 344 F.3d at 1189.   Additionally, the

growth of "cloud-based systems," or virtual platforms where

content resides remotely on a distant server, further

highlights the uncertainty as to whether an Internet

retransmission service is or utilizes a facility that

receives and retransmits television signals.    See Elec.

Privacy Info. Ctr. v. Nat'l Sec. Agency, 678 F.3d 926, 929

n.1 (D.C. Cir. 2012).

           As Congress's intent is not apparent from the

statutory text, we turn to § 111's legislative history to

see if any "interpretive clues permit us to identify

Congress's clear intent" as to whether ivi constitutes a

cable system under § 111.    See Cohen, 498 F.3d at 116

(internal quotations marks ommitted).

           2.   Legislative History

           Cable systems were built in the late 1940s to

bring television programming to remote or mountainous

communities and households that could not receive over-the-

air broadcast television signals because of their geographic


                              -14-
location.    Turner Broad. Sys., Inc. v. FCC, 512 U.S. 622,

627 (1994) (citing United States v. Sw. Cable Co., 392 U.S.
157, 161-64 (1968); D. Brenner, M. Price & M. Meyerson,

Cable Television and Other Nonbroadcast Video § 1.02 (1992);

M. Hamburg, All About Cable, Ch. 1 (1979)); see SHVERA

Report, supra, at 2.

            In 1968 and 1974, before Congress passed the

Copyright Act of 1976, the Supreme Court held that

retransmissions of broadcast programming by cable systems

did not constitute copyright infringement under the

Copyright Act of 1909 because such retransmissions were not

performances.    See Teleprompter Corp. v. Columbia Broad.

Sys., Inc., 415 U.S. 394 (1974), superceded by 17 U.S.C.

§ 111, as recognized in Capital Cities Cable, Inc. v. Crisp,

467 U.S. 691, 709-10 (1984); Fortnightly Corp. v. United

Artists Television, 392 U.S. 390 (1968) (same).    As a

result, cable systems were able to retransmit broadcast

television programming without obtaining licenses or

incurring any fees.    The Teleprompter Court, however,

concluded that "if the Copyright Act of 1909 was inadequate


                              -15-
to govern the commercial relationships that had emerged in

the interim, it was for Congress to create a substitute."

MPAA, 836 F.2d at 602 (citing Teleprompter, 415 U.S. at

414).

           In 1976, Congress responded to the Supreme Court's

decisions by enacting § 111.     Balancing two societal

benefits, Congress enacted § 111 to enable cable systems to

continue providing greater geographical access to television

programming while offering some protection to broadcasters

to incentivize the continued creation of broadcast

television programming.    SHVERA Report, supra, at 4; see

Crisp, 467 U.S. at 710-11 ("Compulsory licensing not only

protects the commercial value of copyrighted works but also

enhances the ability of cable systems to retransmit such

programs . . . thereby allowing the public to benefit by the

wider dissemination of works carried on television broadcast

signals."); E. Microwave, 691 F.2d at 132; MPAA, 836 F.2d at

602.    Section 111's compulsory license thus enabled cable

systems to bypass the transaction costs and impracticalities

of negotiating individual licenses with dozens of copyright


                               -16-
owners, while simultaneously ensuring that copyright owners

were compensated.   See Crisp, 467 U.S. at 711 & n.15; SHVERA

Report, supra, at 3-4.

         In 1991, the Eleventh Circuit held that a

satellite carrier was a cable system covered by § 111's

compulsory licensing scheme.     See Nat'l Broad. Co., Inc., v.

Satellite Broad. Networks, Inc., 940 F.2d 1467, 1471 (11th

Cir. 1991), superceded by 17 U.S.C. § 119, as recognized in

Oman, 17 F.3d 344; see also EchoStar, 457 F.3d at 33-34.     In

1998, rather than incorporate satellite technology as a

communications channel under § 111, Congress responded to

the Eleventh Circuit's decision by codifying a separate

statutory license for satellite carriers under § 119 of the

Copyright Act.   See 17 U.S.C. § 119 (the Satellite Home

Viewer Act of 1988 ("SHVA")).     In 1999, Congress noted that

in "creating compulsory licenses, it is acting in derogation

of the exclusive property rights granted by the Copyright

Act to copyright holders, and that it therefore needs to act

as narrowly as possible to minimize the effects of the

government's intrusion on the broader market in which the


                               -17-
affected property rights and industries operate."      S. Rep.

No. 106-42, at 10 (1999); cf. Tasini v. N.Y. Times Co., 206
F.3d 161, 168 (2d Cir. 2000) (Where the Copyright Act "sets

forth exceptions to a general rule, we generally construe

the exceptions 'narrowly in order to preserve the primary

operation of the provision.'" (alterations omitted) (quoting

Commissioner v. Clark, 489 U.S. 726, 739 (1989))).

          Finally, in 1994, Congress expressly included

"microwave" as an acceptable communications channel for

retransmissions.   See 17 U.S.C. § 111(f)(3).    Congress has

not codified a statutory provision for Internet

retransmissions, nor has it included the "Internet" as an

acceptable communication channel under § 111.7




     7
          Toward the end of Congress's last session in 2000, an
amendment was proposed to clarify that § 111 does not apply to
broadcast retransmissions over the Internet. Copyrighted
Broadcast Programming on the Internet: Hearings Before the
Subcomm. on Courts and Intellectual Prop. of the House Comm. on
the Judiciary, 106th Cong. (2000) (statement of Marybeth Peters,
Register of Copyrights). For indiscernible reasons, the
amendment was ultimately removed from the legislation. See id.

                              -18-
         3.   Legislative Intent

         The legislative history indicates that Congress

enacted § 111 with the intent to address the issue of poor

television reception, or, more specifically, to mitigate the

difficulties that certain communities and households faced

in receiving over-the-air broadcast signals by enabling the

expansion of cable systems.   See Turner, 512 U.S. at 627;

Crisp, 467 U.S. at 710-11; E. Microwave, 691 F.2d at 132;

MPAA, 836 F.2d at 602; SHVERA Report, supra, at 1, 3.

         Through § 111's compulsory license scheme,

Congress intended to support localized -- rather than

nationwide -- systems that use cable or optical fibers to

transmit signals through "a physical, point-to-point

connection between a transmission facility and the

television sets of individual subscribers."    Turner, 512
U.S. at 627-28 (citing Cmty. Commc'ns Co. v. Boulder, 600
F.2d 1370, 1377-78 (10th Cir. 1981)).8


    8
          The statute's reference to "contiguous communities,"
and a "headend" in defining a cable system also indicates that
Congress intended to direct § 111's license at localized --
rather than national -- retransmission services. See 17 U.S.C.
§ 111(f).

                              -19-
         Congress did not, however, intend for § 111's

compulsory license to extend to Internet transmissions.

Indeed, the legislative history indicates that if Congress

had intended to extend § 111's compulsory license to

Internet retransmissions, it would have done so expressly --

either through the language of § 111 as it did for microwave

retransmissions or by codifying a separate statutory

provision as it did for satellite carriers.   See 17 U.S.C.

§§ 111, 119.

         Extending § 111's compulsory license to Internet

retransmissions, moreover, would not fulfill or further

Congress's statutory purpose.   Internet retransmission

services are not seeking to address issues of reception and

remote access to over-the-air television signals.   They

provide not a local but a nationwide (arguably

international) service.

         Accordingly, we conclude that Congress did not

intend for § 111's compulsory license to extend to Internet

retransmissions.   To the extent that there is any doubt as

to Congress's intent, however, we proceed to Chevron step


                             -20-
two, and we conclude that the position of the Copyright

Office eliminates such doubt in its entirety.

    B.     Chevron Step Two

           The Copyright Office is the administrative agency

charged with overseeing § 111's compulsory licensing scheme.

See 17 U.S.C. § 111(d); Oman, 17 F.3d at 347; MPAA, 836 F.2d

at 608.    Although Congress has not expressly delegated

authority to the Copyright Office to make rules carrying the

force of law, "agencies charged with applying a statute

. . . certainly may influence courts facing questions the

agencies have already answered."     United States v. Mead

Corp., 533 U.S. 218, 227 (2001).     To determine the

appropriate amount of deference to an agency administering a

statute, "courts have looked to the degree of the agency's

care, its consistency, formality, and relative expertness,

and to the persuasiveness of the agency's position."       Id. at

228 (citing Skidmore v. Swift & Co., 323 U.S. 134, 139-140

(1944)).    The weight accorded to the Copyright Office's

interpretations "'depend[s] upon the thoroughness evident in

its consideration, the validity of its reasoning, its


                              -21-
consistency with earlier and later pronouncements, and all

those factors which give it power to persuade.'"    Id. at 228

(quoting Skidmore, 323 U.S. at 140); see also Morris v. Bus.

Concepts, Inc., 283 F.3d 502, 505-06 (2d Cir. 2002); Oman,
17 F.3d at 345.

         The Copyright Office has consistently concluded

that Internet retransmission services are not cable systems

and do not qualify for § 111 compulsory licenses.   In 1997,

the Copyright Office concluded that Internet retransmission

services, "so vastly different from other retransmission

industries now eligible for compulsory licensing[,]" were

not entitled to a § 111 compulsory license.   U.S. Copyright

Office, A Review of the Copyright Licensing Regimes Covering

Retransmission of Broadcast Signals 97 (1997).   In 2000, the

Register of Copyrights (the "Register") asserted that "the

section 111 license does not and should not apply to

Internet retransmissions."   Copyright Broadcast Programming

on the Internet: Hearing Before the Subcomm. on Courts and

Intellectual Property of the Comm. on the Judiciary, 106th

Cong. 25-26 (2000) (statement of Marybeth Peters, The


                             -22-
Register of Copyrights) (quoting Letter of Marybeth Peters,

Register of Copyrights, to the Honorable Howard Coble (Nov.

10, 1999)).   The Register further concluded that "if there

were to be a compulsory license covering such

retransmissions, it would have to come from newly-enacted

legislation and not existing law."   Id.

          In 2008, the Copyright Office stated:

          The Office continues to oppose an
          Internet statutory license that would
          permit any website on the Internet to
          retransmit television programming without
          the consent of the copyright owner. Such
          a measure, if enacted, would effectively
          wrest control away from program producers
          who make significant investments in
          content and who power the creative engine
          in the U.S. economy. In addition, a
          government-mandated Internet license
          would likely undercut private
          negotiations leaving content owners with
          relatively little bargaining power in the
          distribution of broadcast programming.

SHVERA Report at 188.   It continued to hold this position in

2011.   See U.S. Copyright Office, Satellite Television

Extension and Localism Act § 302 Report 48 (Aug. 29, 2011);

2 Melville B. Nimmer & David Nimmer, Nimmer on Copyright

§ 8.18[E][1] n.129.25 (Matthew Bender rev. ed. 2012) (1963).


                             -23-
         More broadly, the Copyright Office has maintained

that § 111's compulsory license for cable systems is

intended for localized retransmission services; under this

interpretation, Internet retransmission services are not

entitled to a § 111 license.     See 57 Fed. Reg. 3284 (Jan.

29, 1992) (codified at 37 C.F.R. § 201.17); see also Oman,
17 F.3d at 346.   With respect to satellite carriers, the

Copyright Office has stated:     "Examination of the overall

operation of section 111 proves that the compulsory license

applies only to localized retransmission services regulated

as cable systems by the FCC."     57 Fed. Reg. 3284, 3292 (Jan.

29, 1992); see also 62 Fed. Reg. 187-05, 18707 (Apr. 17,

1997) ("[T]he Office retains the position that a provider of

broadcast signals be an inherently localized transmission

media of limited availability to qualify as a cable system."

(citing 56 Fed. Reg. 31595 (July 11, 1991)).

         To reach this conclusion, the Copyright Office has

explained that § 111(f) refers to "headends" and "contiguous

communities," which are inapplicable to nationwide

retransmission service.   57 Fed. Reg. 3284, 3290.    The


                               -24-
Copyright Office also noted that § 111 defines a "'distant

signal equivalent' with reference to television stations

'within whose local service area the cable system is

located.'"     Id.9    Because satellite carriers provide

nationwide retransmission service and because they are not

located in their local service area, the Copyright Office

concluded that satellite carriers were not cable systems

under § 111.     Id.    Under this interpretation, Internet

retransmission services cannot constitute cable systems

under § 111 because they provide nationwide -- and arguably

global -- services.

          Finally, the Copyright Office has consistently

recognized that § 111's reference to "other communications

channels" should not be read broadly to include "future

unknown services," such as satellite, multipoint

distribution ("MMDS"), and satellite master antenna

television ("SMATV") transmissions.       Id. at 3293-96 & n.5.



     9
          A "'distant signal equivalent' is a figure used to
calculate the percentage of gross receipts owed by a cable system
to the copyright holders of programs broadcast." Oman, 17 F.3d
at 347 n.6 (citing sources).

                                 -25-
In 1992, in response to whether "future unknown services"

could qualify for compulsory licenses, the Copyright Office

concluded that because "the 1976 Act did not consider the

public policy implications of extending a compulsory license

to these non-cable services, the Copyright Office should not

assert the authority to interpret the Copyright act in this

way.   Id. at 3293, n.5.

          In light of the Copyright Office's expertise, the

validity of its reasoning, the consistency of its earlier

and later pronouncements, and the consistency of its

opinions with Congress's purpose in enacting § 111, we

conclude that the Copyright Office's position is reasonable

and persuasive.   See Mead, 533 U.S. at 227-28.

          Accordingly, applying Chevron, we hold that:

(1) the statutory text is ambiguous as to whether ivi, a

service that retransmits television programming over the

Internet, is entitled to a compulsory license under § 111;

(2) the statute's legislative history, development, and

purpose indicate that Congress did not intend for § 111

licenses to extend to Internet retransmissions; (3) the


                             -26-
Copyright Office's interpretation of § 111 -- that Internet

retransmission services do not constitute cable systems

under § 111 -- aligns with Congress's intent and is

reasonable; and (4) accordingly, the district court did not

abuse its discretion in finding that plaintiffs were likely

to succeed on the merits of the case.

II. Irreparable Injury

         We next turn to whether the district court abused

its discretion in finding that plaintiffs would suffer

irreparable harm in the absence of a preliminary injunction

-- that is, harm to the plaintiff's legal interests that

could not be remedied after a final adjudication.     See

Kickham, 558 F.3d at 209 (abuse of discretion); Salinger,
607 F.3d at 82 (irreparable harm).   Harm may be irreparable

where the loss is difficult to replace or measure, or where

plaintiffs should not be expected to suffer the loss.

Salinger, 607 F.3d at 81.   Under Salinger, courts may no

longer simply presume irreparable harm; rather, plaintiffs

must demonstrate that, on the facts of the case, the failure

to issue an injunction would actually cause irreparable


                             -27-
harm.   Id. at 82 (citing eBay, Inc. v. MercExchange, L.L.C.,

547 U.S. 388, 393 (2006)).    Courts must pay "particular

attention to whether the 'remedies available at law, such as

monetary damages, are inadequate to compensate for [the]

injury.'"    Id. at 80 (quoting eBay, 547 U.S. at 391).

            We hold that the district court did not abuse its

discretion in finding that plaintiffs would suffer

irreparable harm without a preliminary injunction.     First,

ivi's live retransmissions of plaintiffs' copyrighted

programming over the Internet would substantially diminish

the value of the programming.    Second, plaintiffs' losses

would be difficult to measure and monetary damages would be

insufficient to remedy the harms.    Third, ivi would be

unable to pay damages should plaintiffs prevail.

            First, ivi's actions harm plaintiffs'

retransmission and advertising revenues by substantially

diminishing the value of their copyrighted programming.

Retransmission consent is a substantial and growing revenue

source for the television programming industry.     Plaintiffs

obtain retransmission revenue by licensing the right to


                              -28-
retransmit their copyrighted television programming to

cable, satellite, and telecommunications providers.      See

ivi, 765 F. Supp. 2d at 618-19.      Plaintiffs broadcast their

copyrighted programming to various communities at different

scheduled times, for example, based on time zone or local

network provider.    For this reason, negotiated Internet

retransmissions -- for example, on Hulu.com -- typically

delay Internet broadcasts as not to disrupt plaintiffs'

broadcast distribution models, reduce the live broadcast

audience, or divert the live broadcast audience to the

Internet.

            If ivi were allowed to continue retransmitting

plaintiffs' programming live, nationally (and arguably,

internationally), over the Internet, and without plaintiffs'

consent, ivi could make plaintiffs' programming available

earlier in certain time zones than scheduled by the

programs' copyright holders or paying retransmission rights

holders.    ivi's retransmissions of plaintiffs' copyrighted

programming without their consent thus would devalue the

programming by reducing its "live" value and undermining


                              -29-
existing and prospective retransmission fees, negotiations,

and agreements.    ivi's retransmissions would dilute

plaintiffs' programming and their control over their

product.

            The value of plaintiffs' programming would also be

harmed by the impact on advertising revenue.       Broadcast

television stations and networks earn most of their revenues

from advertising.    Plaintiffs argue –- persuasively -- that

advertisers pay substantial fees to target specific

audiences; such fees are often determined by the number of

viewers and their demographic profiles.    ivi's

retransmissions of plaintiffs' copyrighted programming over

the Internet increases the number of Internet viewers and

reduces, "fragments," and diverts the number of "local

viewers."    See Lisa Lapan, Network Television and the

Digital Threat, 16 UCLA Ent. L. Rev. 343, 354, 357, 385

(2009); see also Michelle R. Hull, Sports Leagues' New

Social Media Policies: Enforcement Under Copyright Law and

State Law, 34 Colum. J.L. & Arts 457, 487-88 (2011).       As a

result, ivi's retransmissions weaken plaintiffs' negotiating


                              -30-
position with advertisers and reduce the value of its local

advertisements.   See e.g., MPAA, 836 F.2d at 603 ("Local

advertisers will not pay extra to reach viewers who cannot

reasonably be expected to patronize their businesses, so the

revenue base from which to compensate the owners understates

the value of the use of the materials, and the copyright

holders would . . . be undercompensated." (citing sources)).

         Indeed, ivi's actions -- streaming copyrighted

works without permission -- would drastically change the

industry, to plaintiffs' detriment.   See e.g., Adam B.

Vanwagner, Seeking a Clearer Picture: Assessing the

Appropriate Regulatory Framework for Broadband Video

Distribution, 79 Fordham L. Rev. 2909, 2912 (2011); Lisa

Lapan, supra, at 344-45, 350-58; Howard M. Frumes, Susan

Cleary, and Lorin Brennan, Developing an Internet and

Wireless License Agreement for Motion Pictures and

Television Programming, 1 J. Int'l Media & Ent. L. 283, 284-

85 (2007).   The absence of a preliminary injunction would

encourage current and prospective retransmission rights

holders, as well as other Internet services, to follow ivi's


                             -31-
lead in retransmitting plaintiffs' copyrighted programming

without their consent.    The strength of plaintiffs'

negotiating platform and business model would decline.     The

quantity and quality of efforts put into creating television

programming, retransmission and advertising revenues,

distribution models and schedules –- all would be adversely

affected.    These harms would extend to other copyright

holders of television programming.    Continued live

retransmissions of copyrighted television programming over

the Internet without consent would thus threaten to

destabilize the entire industry.

            Second, plaintiffs' losses would be difficult to

measure and monetary damages would be insufficient to remedy

the harms.    See eBay, 547 U.S. at 391; Salinger, 607 F.3d at

80; Tom Doherty Assoc., Inc. v. Sabin Entm't, Inc., 60 F.3d
27, 38 (2d Cir. 1995) (holding injunctive relief appropriate

"to avoid the unfairness of denying an injunction to a

plaintiff on the ground that money damages are available,

only to confront the plaintiff at a trial on the merits with

the rule that [the quantification of] damages must be based


                              -32-
on more than speculation.").     In this case, there is no

assurance that damages could be reasonably calculated at

trial.   Indeed, even ivi "appreciates that the magnitude of

the harm . . . may be difficult or impossible to quantify."

Br. of Defs.-Appellants at 36.        Additionally, because the

harms affect the operation and stability of the entire

industry, monetary damages could not adequately remedy

plaintiffs' injuries.

          Third, as defendants have acknowledged, ivi would

be unable to pay any substantial damages award should

plaintiffs prevail.     See Br. of Defs.-Appellants at 38

("[T]he injunction has effectively shut down the majority of

ivi's business, foreclosing any meaningful ability to

generate any revenue during the pendency of the

litigation.").   The "unlikelihood that defendant[s] . . .

would, in any event, be able to satisfy a substantial damage

award" further supports a finding of irreparable harm.

Omega Importing Corp. v. Petri-Kine Camera Co., 451 F.2d
1190, 1195 (2d Cir. 1971).




                               -33-
         Accordingly, we conclude that the district court

did not abuse its discretion in finding that plaintiffs

would suffer irreparable harm without a preliminary

injunction.

III. Balance of Hardships

         We next turn to whether the district court abused

its discretion in finding that the balance of hardships

weighed in favor of granting a preliminary injunction.     See

Kickham, 558 F.3d at 209 (abuse of discretion); Salinger,
607 F.3d at 82 (balance of hardships).

         We conclude that it did not, for plaintiffs

demonstrated that the balance of hardships weighed heavily

in favor of granting a preliminary injunction.   As discussed

above, plaintiffs established both a likelihood of success

on the merits and irreparable harm -- the absence of an

injunction would result in the continued infringement of

their property interests in the copyrighted material.     As

for defendants, as the district court noted, "[i]t is

axiomatic that an infringer of copyright cannot complain

about the loss of ability to offer its infringing product."


                            -34-
ivi, 765 F. Supp. 2d at 621 (citing sources).     ivi cannot be

"legally harmed by the fact that it cannot continue

streaming plaintiffs' programming, even if this ultimately

puts ivi out of business."    Id.    The balance of hardships,

therefore, clearly tips in plaintiffs' favor.

IV. Public Interest

         Finally, we assess whether the district court

abused its discretion in finding that the public interest

would not be disserved by the grant of a preliminary

injunction.   See Kickham, 558 F.3d at 209 (abuse of

discretion); see also eBay, 547 U.S. at 391 (public

interest); Salinger, 607 F.3d at 82-83 (same).

         Copyright law inherently balances the two

competing public interests presented in this case:      the

rights of users and the public interest in the broad

accessibility of creative works, and the rights of copyright

owners and the public interest in rewarding and

incentivizing creative efforts (the "owner-user balance").

See Crisp, 467 U.S. at 710.




                              -35-
         Here, streaming television programming live and

over the Internet would allow the public -- or some portions

of the public -- to more conveniently access television

programming.   See Lisa Lapan, supra, at 361 (discussing

choice and convenience in "TV/Internet" convergence); see

Tim Wu, Intellectual Property, Innovation, and Decentralized

Decisions, 92 Va. L. Rev. 123, 139 (2006) (discussing

balancing of interests and noting historic problem where

"holders of copyright block or slow the dissemination of

technologies of potentially broad social value that threaten

an existing market position").

         On the other hand, the public has a compelling

interest in protecting copyright owners' marketable rights

to their work and the economic incentive to continue

creating television programming.    See Golan v. Holder, 132
S. Ct. 873, 890 (2012) (citing Eldred v. Ashcroft, 537 U.S.
186, 219 (2003); Harper & Row Publishers, Inc. v. Nation

Enters., 471 U.S. 539, 558 (1985)).    Inadequate protections

for copyright owners can threaten the very store of

knowledge to be accessed; encouraging the production of


                             -36-
creative work thus ultimately serves the public's interest

in promoting the accessibility of such works.   See Metro-

Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913,

961 (2005) (quoting Twentieth Century Music Corp. v. Aiken,

422 U.S. 151, 156 (1975)).

          Plaintiffs are copyright owners of some of the

world's most recognized and valuable television programming.

Plaintiffs' television programming provides a valuable

service to the public, including, inter alia, educational,

historic, and cultural programming, entertainment, an

important source of local news critical for an informed

electorate, and exposure to the arts.   See Turner, 512 U.S.

at 648.   Plaintiffs' desire to create original television

programming surely would be dampened if their creative works

could be copied and streamed over the Internet in derogation

of their exclusive property rights.

          Further, there is a delicate distinction between

enabling broad public access and enabling ease of access to

copyrighted works.   The service provided by ivi is targeted

more toward convenience than access, and the public will


                             -37-
still be able to access plaintiffs' programs through means

other than ivi's Internet service, including cable

television.    Preliminarily enjoining defendants' streaming

of plaintiffs' television programming over the Internet,

live, for profit, and without plaintiffs' consent does not

inhibit the public's ability to access the programs.    A

preliminary injunction, moreover, does not affect services

that have obtained plaintiffs' consent to retransmit their

copyrighted television programming over the Internet.

            Accordingly, we conclude the district court did

not abuse its discretion in finding that a preliminary

injunction would not disserve the public interest.

                           CONCLUSION

            We have considered defendants' remaining arguments

and conclude that they are without merit.    For the reasons

set forth above, we hold that the district court did not

abuse its discretion in granting a preliminary injunction to

plaintiffs, and the judgment of the district court is

AFFIRMED.




                              -38-